Dissenting Opinion by
Montgomery, J.:
I respectfully dissent.
When a husband or wife assumes full control of entirety property he or she holds it in trust for the needs of both husband and wife, Commonwealth ex rel. DiVirgilio v. DiVirgilio, 182 Pa. Superior Ct. 475, 127 A. 2d 774 (1956). Thus, in this case, the appellant has in her possession $12,000 which, under the law, is to be held and dispensed by her for such purpose. On this the*421ory she holds that sum of money earmarked for the payment of appellee’s obligation to his children. The order as modified by the majority being payable to the appellant I would consider the appellee’s obligation to his children prepaid. The mother periodically should apply the trust money in her hands for that purpose until it is exhausted.
Watkins, J., joins in this dissenting opinion.